THE THIRTEENTH COURT OF APPEALS

                                   13-18-00681-CV


                       CUERO RETAIL PARTNERSHIP, LTD.
                                     v.
                      DEWITT COUNTY APPRAISAL DISTRICT


                                  On Appeal from the
                     135th District Court of De Witt County, Texas
                            Trial Cause No. 18-10-24,686


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.        The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant.

      We further order this decision certified below for observance.

March 28, 2019